Citation Nr: 0921240	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  98-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a left arm disorder, 
claimed as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1958 to 
March 1959.  The record also reflects that he had prior 
service in the Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  In the December 1997 rating decision, the 
RO denied a claim for service connection for a low back 
disorder, and denied claims for service connection for a 
right leg disorder, headaches, a right hip disorder, 
dizziness, and a left arm disorder, all claimed as secondary 
to a low back disorder.  The Veteran perfected an appeal 
regarding all six claims.

The Veteran requested a personal hearing before a Member of 
the Board (i.e., Travel Board hearing) in conjunction with 
his appeal.  However, he withdrew this request in 
September 1999.  38 C.F.R. § 20.704(e).

A Board decision in August 2000 denied the issues then on 
appeal.  The Veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  By an 
April 2001 order, the Court vacated the Board's decision, and 
remanded for consideration of the Veterans Claims Assistance 
Act of 2000 (VCAA).  The Board again denied the issues then 
on appeal by a decision in March 2002.  The Veteran appealed 
that decision to the Court.  In March 2003 the Court granted 
a joint motion, vacating the Board's March 2002 decision and 
remanding the appeal in order to provide the Veteran adequate 
notice under the VCAA.  The Board remanded the appeal in 
October 2003 for the RO to ensure compliance with all 
provisions of VCAA.  The purpose of that remand was met.  The 
RO also afforded the Veteran another VA examination that 
included an opinion before returning the case to the Board.

The appeal was before the Board again in November 2005.  At 
that time, the Board granted the issue of service connection 
for the low back disorder.  In light of the grant of service 
connection, the Board remanded the remaining five issues for 
readjudication as they were claimed as secondary to the newly 
service-connected low back disorder.  The Board also directed 
that the RO ensure compliance with the VCAA.  In a December 
2005 rating decision, the Appeals Management Center (AMC) 
granted service connection for the low back disorder. 

Subsequently, the Veteran was issued an additional VCAA 
notification letter and provided with an additional VA 
examination.  

In an August 2008 rating decision, the AMC granted service 
connection for sciatica of the right lower extremity, 
headaches, and unsteadiness (claimed as dizziness).  The AMC 
indicated that the service-connection for sciatica of the 
right lower extremity encompassed the claims for a right leg 
and right hip disorders.  The Veteran has not filed a notice 
of disagreement as to the disability ratings or effective 
dates assigned any of these disabilities, and therefore, the 
only claim remaining on appeal is the claim for service 
connection for a left arm disorder.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).   

In an October 2008 letter, the Veteran wrote, in essence, 
that he had a right arm disorder attributed to the service-
connected low back disorder.  The Veteran also requested that 
the rating for his service-connected low back disorder be 
reevaluated.  The RO is directed to take appropriate action 
regarding these claims.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  There is no competent evidence that the Veteran has a 
current left arm disorder that is attributable to service or 
that it was caused or aggravated by the service-connected low 
back disorder.




CONCLUSION OF LAW

Service connection for a left arm disorder is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued VCAA letters during the pendency of 
this appeal, to include April 2004 and May 2006 letters.  
These letters satisfied the requirements of the VCAA.  The 
Veteran was provided the criteria for direct and secondary 
service connection claims, to include on the basis of 
aggravation.  The Veteran was informed about the information 
and evidence not of record that is necessary to substantiate 
his claim; the information and evidence that VA will seek to 
provide; and the information and evidence the claimant is 
expected to provide.  In addition, the May 2006 letter 
provided the Veteran notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.  Although aware that 
the Veteran has not been provided a copy of the version as 
38 C.F.R. § 3.310(a) as amended in October 2006 [see 71 Fed. 
Reg. 52744 (2006).], as the Veteran was provided notice that 
his claim could be substantiated by evidence of aggravation, 
the Board finds that any error is not prejudicial as the 
Veteran received effective notice of the bases for supporting 
his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
notification letters were issued after Board remands, and 
thus were not timely.  The Veteran was subsequently issued a 
September 2008 supplemental statements of the case.  This re-
adjudication of the claim cured the timing defect.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).  

Neither the Veteran, nor his representative, have indicated 
any prejudice caused by the timing error.  See Shinseki v. 
Sanders, ---S.Ct.---, 2009 WL 1045952 (U.S.) (Apr. 21, 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The claims file contains service 
treatment records, VA treatment records, private treatments 
records, and disability records from the Social Security 
Administration (SSA).  Although not specifically directed by 
the Board remands, the Veteran was provided VA examinations 
in June 2005 and October 2006.  In these examinations, the 
Veteran indicated that he had no complaints regarding his 
left arm.  No specific left arm disorder was diagnosed during 
these examinations.  In light of the comments documented in 
these examination reports, as discussed more fully below, the 
Board finds that these examinations are adequate to 
adjudicate this appeal.  See 38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran has indicated that there are 
missing records from Tripler Army Medical Center documenting 
treatment during service in the late 1950s.  The Board first 
notes that the claims file contains service treatment records 
from Tripler.  Although the Veteran has noted that he desires 
to obtain ambulance records, there is no indication that 
these records were ever existent.  More importantly, as the 
Veteran has not contended he was treated for a left arm 
disorder during service, the Board cannot find a basis on 
which these records, if existent, would be relevant to the 
instant appeal.  Further, the representative in an April 2009 
Informal Hearing Presentation noted that there was some 
indication that there was a pending request from VA to the 
hospital for records.  The Board notes, however, that the 
January 2009 request has a notation that the records are 
already of file.  Therefore, the Board finds that this is no 
duty to seek to obtain these records.  See 38 C.F.R. 
§ 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim adjudicated upon the merits in this decision.  
Adjudication of the claim at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus between the service-connected disability and the 
claimed disability.  Wallin v. West, 11 Vet. App. 509, 512 
(1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  

Also relevant to this appeal, under the General Rating 
Formula for Diseases and Injuries of the Spine, effective as 
of September 2003, the Schedule directs to evaluate any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel and bladder impairment, separately, 
under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

As outlined above, the Veteran filed a claim for service 
connection for a low back disability, and asserted that he 
had disability secondary to this disability.  The specific 
secondary disabilities were characterized by the RO to 
include the five secondary claims discussed in the 
Introduction.  Review of the claims file indicates that the 
Veteran has a complicated medical history, to include 
findings of multiple sclerosis and ischemic transient attack.

There is no evidence of treatment, complaint, or diagnosis of 
a left arm disorder during service. 

Post service records include a private record of 
hospitalization in November to December 1995.  This record 
documents that the Veteran had "[r]ecurrent episodes of 
headache, numbness left arm left leg, suspected related to 
vasospasm but again etiology unclear."  In a July 1997 VA 
spine examination, the examiner documented that the Veteran 
had reflexes of 1 out of 4 in the upper extremities and did 
not document any sensory abnormalities in the upper 
extremities.  No left arm disability was diagnosed.  

An August 1999 VA spine examination did not make any findings 
of a left arm disorder.  

The Veteran underwent a June 2005 VA examination that 
evaluated the spine and related disabilities.  The examiner 
acknowledged the request to address a disorder of the left 
arm.  The examiner wrote that the Veteran reported that left 
arm is "the best part of my body."  The examiner indicated 
that the Veteran could not understand why this was requested 
since the left arm was the only extremity to which the 
Veteran had no difficulty.  The examiner did not identify a 
left arm disorder.

A January 2006 VA treatment record records a finding of 
myelopathy of "unclear etiology, which has been stable for 
some time, but now with some symptoms suggestive of 
neurogenic claudication."  A February 2006 record documents 
that the Veteran had complaints of bilateral upper extremity 
pain described a muscle cramping "spasming."  Testing 
revealed right S1 radiculopathy and bilateral median 
neuropathy at the wrists.  A March 2006 VA treatment record 
documents a diagnosis of carpal tunnel.

The Veteran also underwent an October 2006 VA examination.  
The examiner noted review of the claims file.  The examiner 
indicated that the Veteran reported that the left arm "no 
longer bothers him."  During the physical examination, the 
examiner reported findings regarding the upper extremities 
but did not report any abnormalities of the left upper 
extremity.  The examiner reported that the Veteran's "left 
arm pain and discomfort are not currently an issue and do not 
need to be further rated."

In the October 2008 letter written by the Veteran, previously 
noted in the Introduction, the Veteran indicates that the 
representative had previously mistakenly indicated that the 
left arm was secondary when it should have been the right 
arm.  The Veteran references a November 2007 letter as 
including this "inadvertent" reference to the left arm 
instead of the right arm.  The Veteran then listed the 
disabilities for which he seeks service connection.  This 
list did not include the left arm.  The Board notes that the 
November 2007 representative's statement was submitted after 
the appeal had been to the Board and the Court on more than 
one occasion.

Analysis

The Board finds that entitlement to service connection for a 
left arm disorder is not warranted.  The claims file contains 
some evidence of a left arm disorder.  There is no competent 
evidence that these disorders are attributable to service or 
to the service-connected low back disorder.  Although there 
are different diagnoses, to include a finding of myelopathy, 
records such as the one containing this diagnosis of 
myelopathy note that the etiology is unclear.  Further, in 
the recent statement and in the two VA examinations of 
record, the Veteran has indicated, in essence, that he is not 
contending that he has a left arm disorder attributable to 
service.  Although the Veteran indicated in the October 2008 
letter that this was an error of the representative that was 
included in the November 2007 record, the Board highlights 
that this claim had been in appellate status for many years 
prior to the November 2007 record.

The Board cannot find a statement of the Veteran or 
representative that satisfy the requirements for the 
withdrawal of this issue from appellate status.  See 
38 C.F.R. § 20.204.  In this regard, although the 
representative has acknowledged that the Veteran had 
indicated that he did not know why this claim was in 
appellate status, the representative did not withdraw the 
issue.  The Board further notes that during the majority of 
the pendency of this appeal the Veteran was primarily seeking 
service connection for the low back disorder, as service 
connection needed to be established for this disorder in 
order for there to be a legal basis on which to substantiate 
secondary claims.  See 38 C.F.R. § 3.310.  The Board can find 
no instance at which the Veteran has made a specific 
contention regarding a left arm disorder, and as noted, the 
Veteran has recently indicated, in essence, that he does not 
have a left arm disorder due to service.

Therefore, as there is no competent evidence of a link 
between a current left arm disorder and service or a service-
connected disability and in light of the Veteran's statements 
regarding this contended disorder, the Board finds that 
service-connection is not warranted.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ( "in the absence of 
proof of a present disability, there can be no valid 
claim.")

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, the benefit of the doubt 
doctrine is not applicable and the claim for service 
connection for a left arm disorder must be denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left arm disorder, claimed as 
secondary to a low back disorder, is denied.



____________________________________________
LILA J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


